UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: May 18, 2017 to June 16, 2017 Commission File Number of issuing entity: 333-207361-01 Central Index Key Number of issuing entity: 0001661136 CSAIL 2016-C5 Commercial Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207361 Central Index Key Number of depositor: 0001654060 Credit Suisse Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001628601 Column Financial, Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001592182 Rialto Mortgage Finance, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001497973 The Bank of New York Mellon (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001624053 Argentic Real Estate Finance LLC (formerly known as Silverpeak Real Estate Finance LLC) (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001555524 Jefferies LoanCore LLC (Exact name of sponsor as specified in its charter) Charles Y. Lee (212) 538-1807 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3984707 38-3984708 38-7145080 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A‑1 X A‑2 X A‑3 X A‑4 X A‑5 X A‑SB X X-A X X-B X A-S X B X C X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On June 16, 2017, a distribution was made to holders of the certificates issued by CSAIL 2016-C5 Commercial Mortgage Trust. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. No assets securitized by Credit Suisse Commercial Mortgage Securities Corp. (the "Depositor") and held by CSAIL 2016-C5 Commercial Mortgage Trust were the subject of a demand to repurchase for breach of the representations and warranties contained in the underlying transaction documents during the distribution period from May 18, 2017 to June 16, 2017. The Depositor has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 14, 2017. The CIK number of the Depositor is 0001654060. Column Financial, Inc. ("Column"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 14, 2017. The CIK number of Column is 0001628601. Rialto Mortgage Finance, LLC ("Rialto"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 1, 2017. The CIK number of Rialto is The Bank of New York Mellon ("BNY"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 13, 2017. The CIK number of BNY is 0001497973. Argentic Real Estate Finance LLC (“Argentic”) (formerly known as Silverpeak Real Estate Finance LLC) one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on January 17, 2017. The CIK number of Silverpeak is 0001624053. Jefferies LoanCore LLC ("JLC"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 13, 2017. The CIK number of JLC is 0001555524. Part II - OTHER INFORMATION Item 9. Other Information. KeyBank National Association, in its capacity as Master Servicer for CSAIL 2016-C5 Commercial Mortgage Trust, affirms the following amounts in the respective accounts: Collection Account Balance Prior Distribution Date: 05/17/2017 $0.00 Current Distribution Date: 06/16/2017 $0.00 REO Account Balance Prior Distribution Date: 05/17/2017 $0.00 Current Distribution Date: 06/16/2017 $0.00 Loan Custodial Account Prior Distribution Date: 05/17/2017 $0.00 Current Distribution Date: 06/16/2017 $0.00 Wells Fargo Bank, N.A., in its capacity as Certificate Administrator for CSAIL 2016-C5 Commercial Mortgage Trust, affirms the following amounts in the respective accounts: Distribution Account Balance Prior Distribution Date: 05/17/2017 $4,893.39 Current Distribution Date: 06/16/2017 $5,054.55 Interest Reserve Account Balance Prior Distribution Date: 05/17/2017 $0.00 Current Distribution Date: 06/16/2017 $0.00 Gain-on-Sale Reserve Account Balance Prior Distribution Date: 05/17/2017 $0.00 Current Distribution Date: 06/16/2017 $0.00 Item 10. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: Monthly report distributed to holders of the certificates issued by CSAIL 2016-C5 Commercial Mortgage Trust, relating to the June 16, 2017 distribution. (b) The exhibits required to be filed by the Registrant pursuant to this Form are listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Credit Suisse Commercial Mortgage Securities Corp. (Depositor) /s/ Charles Y. Lee Charles Y. Lee, President and CEO Date: June 28, 2017 EXHIBIT INDEX Exhibit
